848 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Laurette TEDDERS, Individually and as Guardian of JenniferBruening, a Minor, Plaintiffs-Appellants,v.Ronald E. LORD, Gregory J. Slagon, Louis Carl Rossman,Individually and as Partners of Colonial Equities, aMichigan Co-Partnership, Gregory J. Slagon, Individually,Investment Resource Corporation, a Michigan Corporation,Thomas J. Ryan, Alan R. Miller, Robert L. Badgley, John J.Schrot, Jr., Robert Bartlett, Machion Morris, Susan Love,David Lord, Neil Wallace, and Orchard Lake Commerce Park, aDissolved Michigan Co-Partnership, Jointly and Severally,Defendants-Appellees.
No. 87-2167.
United States Court of Appeals, Sixth Circuit.
May 17, 1988.

Before ENGEL, Chief Judge, and KEITH and RYAN, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellees' motion to dismiss.  Appellant has not responded.


2
A review of the record and file indicates that appellant appealed on December 14, 1987, from the November 19, 1987, ruling of the district court.  That ruling is characterized by the appellees as the denial of a temporary restraining order and by entry on the district court docket sheet as the denial of a preliminary injunction.


3
However, no order has been entered by the district court ruling on appellant's request for a "temporary restraining injunction."    Fed.R.App.P. 4(a)(2) provides that "a notice of appeal filed after the announcement of a decision or order but before entry of the judgment or order shall be treated as filed after such entry and on the date thereof."


4
It is ORDERED that the motion to dismiss as premature be granted and the appeal be dismissed.  Rule 8, Rules of the Sixth Circuit.  Once the district court enters an order regarding its November 19 ruling, the order, the notice of appeal and the docket sheet should be forwarded by that court to this court as provided by Fed.R.App.P. 3(d).